DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims filed 1-6-2022.  Claims 4 and 7 canceled.
Examiner’s Comments
3.	The first flap and the second flap actuated as recited in claims 1 and 25, are drawn to Fig 8 and paragraph 93 of the specification.
Allowable Subject Matter
5.	Claims 1-3, 5-6, 8-25 allow.
6.	The following is an examiner’s statement of reasons for allowance:
	Voss 2020/0211521 fails to disclose the function of the actuators are driven with the opposite signal and form the vent as recited in claims 1 and 25.  
	The newly found prior art reference Dehe 2013/0223023 which teaches in
 FIG. 12, the membrane 1211 comprises an adjustable ventilation opening 1208. The membrane 1211 separates a space 1205 with a pressure A from a space 1206 with a pressure B. The adjustable ventilation opening 1208 in one embodiment is comprised of a cantilever. The adjustable ventilation opening 1208 is mechanically actuated to deflect due to a large pressure difference A to B, or vice versa, between spaces 1205 and 1206. For pressure signals in a sense range of the MEMS structure 1201, the adjustable ventilation opening 1208 will deflect very little or none.
Dehe 2013/0223023 fails to disclose the function of the actuators are driven with the opposite signal and form the vent as recited in claims 1 and 25.


7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653